OPINION — AG — THE SPEAKER OF THE HOUSE OF REPRESENTATIVES AND PRESIDENT PRO TEMPORE OF THE SENATE, ACTING IN THEIR CAPACITIES AS THE CHAIRMAN AND VICE CHAIRMAN OF THE EXECUTIVE COMMITTEE OF THE LEGISLATIVE COUNCIL, HAVE AUTHORITY TO ENTER INTO A CONTRACT FOR THE LEASE OF OFFICE SPACE IN THE CAPITOL OFFICE BUILDING LOCATED IN TULSA, OKLAHOMA, WHERE SUCH SPACE IS FOR THE USE BY THE LEGISLATIVE COUNCIL IN CARRYING OUT THE PROVISIONS OF 74 O.S. 1971 452 [74-452], 74 O.S. 1971 453 [74-453] AND 74 O.S. 1975 Supp., 452.1 [74-452.1] THROUGH 74 O.S. 1975 Supp., 452.4 [74-452.4] CITE: 74 O.S. 1971 456 [74-456], 74 O.S. 1971 452 [74-452] (GERALD E. WEIS)